Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 1 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 2 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 3 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 4 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 5 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 6 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 7 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 8 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 9 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 10 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 11 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 12 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 13 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 14 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 15 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 16 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 17 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 18 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 19 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 20 of 21
Case 19-30430   Doc 165   Filed 06/01/20 Entered 06/01/20 13:39:39   Desc Main
                          Document      Page 21 of 21
